Citation Nr: 0927335	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  05-15 749 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to April 
1970.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina.  Due to the appellant's residence, 
the claims folder remains under the jurisdiction of the RO in 
Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case was most recently before the Board in August 2008, 
when an independent medical expert opinion was requested.  
This has been completed.  In May 2009, the Board provided the 
appellant with notice of the development, along with a copy 
of the medical opinion, as required by 38 C.F.R. § 20.903.  
In July 2009, the appellant submitted additional evidence in 
response to the medical opinion, along with a statement 
requesting that the case be returned to the RO for further 
consideration.  The Board notes that some, but not all, of 
this evidence is duplicative of evidence already submitted.  
In accordance with 38 C.F.R. § 20.1304, a remand is necessary 
so that the RO can consider this additional evidence.

Accordingly, the case is REMANDED for the following action:

The RO should review the record in its 
entirety, to include the additional 
evidence received by the Board in July 
2009, and readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be provided with a Supplemental 
Statement of the Case, and provided with 
an appropriate time for response.  The 
case should then be returned to the Board 
for further appellate review if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


